Title: To George Washington from Nathaniel Shaw, Jr., 23 November 1780
From: Shaw, Nathaniel, Jr.
To: Washington, George


                        
                            Sir
                            New London Novr 23d 1780
                        
                        Agreeable to your Excellencys Letter of the 31st July last to establish a Chain of Expresses from N. London
                            to Tower Hill, and that you would be answerable for their pay while in Service, I found it necessary only to employ three
                            trusty men & their Horses for this & the Post at Tower Hill for five days, before the French General
                            releav’d those at Tower Hill, & Capt. Hurlbut of Col. Sheldens Rigt Dragoons extended his Light Horsemen to this Post. The
                            expense of which amo. £453.18s/ as ⅌ Bill Inclosed. After Capt. Hurlbut had established his men at this post, I was
                            obliged to find their Horses with Hay & Oats &c. untill I could apply to His Excellency our Governor to
                            get an assistant D.Q.M. appointed at this Post (which was much wanted before) the amo. of which is £1462.10/ as ⅌
                            Inclosed Bill. The Post is now supply’d by this D.Q.M. who is furnished with money from our Govr & Council. I was
                            in hopes of not troubling your Excellency with this triffling affair, as I made no doubt but it would be settled by this
                            D. Qr. M. & accordingly wrote by him to N. Hubbard Q.M.G. for his orders, & recd the following
                            reply—"neither can I pay the expence of the Express Riders provided by you, as I am entirely destitute of money, and have
                            not the most distant prospect of a Supply—I should imagine you might get your money soonest by applying at Head
                            Quarters"—I am obliged therefore to take this liberty of Inclosing those Bills to your Excellency, and hope it will not be
                            long before they are settled. The different Bills & Receipts if necessary can be forwarded. I have taken the most
                            prudent care and attention in the expences.
                        The British Fleet still lie at Gardiners Bay, as I wrote you in my last, making no movements excepting one or
                            two Ships that are frequently runing off Block Island & returning to them again. I am with the greatest respect
                            and esteem Your Excellency Most Obt & very Humle Servt
                        
                            Nathel Shaw
                        
                        
                            N.B. The above Fleet lies 3 Miles W.N.W. Gardiners Point, (consisting of Sail of the Line), 3 or four
                                Miles South Plumb Island. It is said that Admiral Arbouthnot is to go to New York to take the Command their, when
                                Admiral Rodney leaves it, & Admiral Graves to command in the Bay this Winter. Yrs &c.
                        
                        
                            N.S.
                        
                    